EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abha Fadipe on 4/7/2022.

Claims 1, 2, and 19 are amended according to the markups below:

1. A terminal to calculate a position and detect spoofing, comprising:
	a first receiver configured to receive first signals from one or more first sources, and configured to compute one or more first information based on the one or more first signals, wherein:
		the first information includes at least one of a pseudo range measurement, a satellite ephemeris, a satellite navigation message, spatial coordinates 
		the first receiver is configured to calculate a position of the terminal using the first information;
	a second receiver configured to receive a second signal and a third signal, wherein:			
the second signal is in the form of a machine-readable optical signal from a machine-readable optical label displayed by a second source outside the terminal,
		the third signal provides an encoding format of the second signal,
		the second signal comprises a second information of a same type as the first information,
		the second receiver is configured to retrieve the second information employing the encoding format provided by the third signal

	a processing logic configured to detect spoofing based on a comparison between the first information and the second information.

2. The terminal of claim 1, wherein the first signals are  signals.

19. A method of calculating a position and detecting spoofing in a terminal, comprising the steps of:
	receiving one or more first signals from one or more first sources;
	computing one or more first information based on the one or more first signals, wherein the first information is one or more of a pseudo range measurement, a satellite ephemeris, a satellite navigation message, spatial coordinates or temporal coordinates;
	calculating a position of the terminal using the first information;
	receiving a second signal in the form of a machine-readable optical signal from a machine-readable optical label displayed by a second source outside the terminal, the second signal comprising one or more second information  of a same type as the first information;
	receiving a third signal providing an encoding format of the second signal;
	retrieving the second information using the encoding format
	detecting spoofing by comparing the first information and the second information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASSI J GALT/           Primary Examiner, Art Unit 3648